Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed 4/21/2021 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because no explanation of relevance or English translation of the MAN Truck & Bus AG reference was provided.  It has been placed in the application file, but the information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-7 and 14-20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.


Claim 14 recites the limitation “the casing wear” in line 17.  There is insufficient antecedent basis for this limitation in the claim.  Claims 15-20 are rejected due to their dependency from Claim 14.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Independent Claim 1 recites “determining a wellbore boundary for an open hole wellbore segment”; “calculating a casing shape within the open hole wellbore segment based on one or more casing attributes”; “determining whether or not the casing shape exceeds the wellbore boundary”; “calculating casing wear based on the boundary of the open hole wellbore segment if the casing shape is determined to exceed the wellbore boundary”; and “otherwise calculating the casing wear based on the casing shape if the casing shape is determined not to exceed the wellbore boundary”. These limitations, as drafted, make up a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is, nothing in the claim element precludes the step from practically being performed in the mind. For example, “determining a wellbore boundary for an open hole wellbore segment” in the context of this claim 
This judicial exception is not integrated into a practical application. In particular, the claim only recites the following additional element: “storing the casing wear parameter on a computer readable medium”.  Regarding “storing the casing wear parameter on a computer readable medium”, this limitation does not integrate into a practical application because the limitation merely recites outputting a result of the 
Independent Claim 8 recites “calculating a wellbore boundary for the one or more open hole wellbore segments using the wellbore tortuosity”; “calculating a casing deflection within the one or more open hole wellbore segments based at least in part on one or more casing attributes”;16Docket No. 1562-00301 “[2018-IPM-102787U1 US]determining whether or not the casing deflection exceeds the wellbore boundary”; “calculating casing wear based on a wellbore tortuosity parameter if the casing deflection is outside the wellbore boundary”; “calculating the casing wear based on a deformed casing shape if the casing deflection is inside the wellbore boundary”; and “calculating the casing wear based on an adjusted casing shape parameter if the casing deflection is outside the wellbore boundary”.  These limitations, as drafted, make up a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is, nothing in the claim element precludes the step from practically being performed in the mind. For example, “calculating a wellbore boundary for the one or more open hole wellbore segments using the wellbore tortuosity” in the context of this claim encompasses the 
This judicial exception is not integrated into a practical application. In particular, the claim only recites the following additional elements: “receiving a wellbore tortuosity for one or more open hole wellbore segments” and “recording the casing wear on one or 
Regarding “receiving a wellbore tortuosity for one or more open hole wellbore segments”, this limitation does not integrate into a practical application because the limitation merely recites receiving of data for use in the mental process (i.e., the calculating and determining steps). Further, the receiving step is insignificant extra-solution activity that cannot reasonably integrate the judicial exception into a practical application (MPEP 2106.04(d).1 and 2106.05(g)).  
Regarding “recording the casing wear on one or more tangible, non-volatile computer-readable media thereby creating a casing wellbore wear product”, this limitation does not integrate into a practical application because the limitation merely recites outputting a result of the mental process (i.e., the determining and calculating steps) using a generic computer component (i.e., the computer readable media). Further, the storing step is insignificant extra-solution activity that cannot reasonably integrate the judicial exception into a practical application (MPEP 2106.04(d).1 and 2106.05(g)).  Therefore, Claim 8 is not patent eligible.  Dependent claims 9-13 are likewise also not patent eligible. The limitations of claims 9-13 are also directed to the mathematical concepts judicial exception and therefore there are no additional elements in claims 9-13 which are capable of integrating the exception into a practical application or are significantly more than the judicial exception.
Independent Claim 14 recites “calculate a wellbore boundary based on the one or more wellbore tortuosity inputs”; “calculate a casing shape within the one or more open hole wellbore segments based on one or more casing attributes”;17Docket No. 1562-00301 “[2018-IPM-102787U1 US]determine 
This judicial exception is not integrated into a practical application. In particular, the claim only recites the following additional elements – “receive one or more wellbore tortuosity inputs for one or more open hole wellbore segments”; “store the casing wear on a computer readable medium”; and using an information handling system comprising a memory, a communications interface, and a processor to perform the calculating and determining steps.
Regarding “receive one or more wellbore tortuosity inputs for one or more open hole wellbore segments”, this limitation does not integrate into a practical application because the limitation merely recites receiving of data for use in the mathematical concepts (i.e., the calculating and determining steps). Further, the receiving step is insignificant extra-solution activity that cannot reasonably integrate the judicial exception into a practical application (MPEP 2106.04(d).1 and 2106.05(g)).
Regarding “store the casing wear on a computer readable medium”, this limitation does not integrate into a practical application because the limitation merely recites outputting a result of the mental process (i.e., the calculating and determining steps) using a generic computer component (i.e., the computer readable medium). 
Regarding the information handling system comprising a memory, a communications interface, and a processor, the information handling system is recited at a high level of generality (i.e., as a generic computer system performing a generic computer function of mathematical calculations, i.e., the calculating and determining steps) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Therefore, Claim 14 is not patent eligible.
Dependent claims 15-20 are likewise also not patent eligible. The limitations of claims 15-20 are also directed to the mathematical concepts judicial exception and therefore there are no additional elements in claims 15-20 which are capable of integrating the exception into a practical application or are significantly more than the judicial exception.

Allowable Subject Matter
Although there are no prior art rejections for the claims, the Examiner cannot comment on their allowability until all the rejections under 35 U.S.C 112 and 35 U.S.C 101 are satisfactorily addressed.

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA L DAVIS whose telephone number is (571)272-1599. The examiner can normally be reached Monday-Friday, 8am to 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alessandro Amari can be reached on (571)272-2306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CYNTHIA L. DAVIS
Examiner
Art Unit 2863



/C.L.D./Examiner, Art Unit 2863    

/NATALIE HULS/Primary Examiner, Art Unit 2863